Title: Thomas Jefferson to Wilson Cary Nicholas, 15 March 1818
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                    
                        Dear Sir.
                        Monticello
Mar. 15. 18.
                    
                    If I could refuse you any thing, it would be the request in your’s of the 9th to submit to the operation of having my bust taken. of all operations it is the most revolting, whether you stand, as was Ciracchi’s method, or lie down and have your face plaistered over with gypsum, as was Houdon’s or sit as with the painters. I have no doubt of mr Coffee’s talents from what you say of him; and yet I do not expect America will in a century to come see a superior to Ciracchi for indeed he had no superior but Canove. and when a thing has been once well done, as in sculpture by Ciracchi, in painting by Stewart, it is better to have copies from good originals, than new originals of inferior order. however, dear Sir, as  you interest yourself for mr Coffee, be so good as to offer him my respects and to assure him I shall recieve him with perfect welcome, and become his Mannequin as long as he pleases. I must only observe that I set out for Bedford about the 10th of April and shall be absent a month. all times before or after that interval will be perfectly equal to me. ever & affectionately your’s
                    Th: Jefferson
                